Title: To James Madison from Albert Gallatin, 3 November 1802 (Abstract)
From: Gallatin, Albert
To: Madison, James


3 November 1802, Treasury Department. Encloses copies of letters relating to Short’s accounts. “By these you will perceive that the Auditor is of opinion that you must decide the question whether Mr: Short’s claim is to be considered as involved in the issue of the suit against Mr: Randolph.” Whatever instructions or information JM transmits on the subject will be duly attended to. “The interest cannot certainly be allowed without your special directions.”
 

   
   RC and enclosures (DLC: Gallatin Papers). RC 1 p. In a clerk’s hand, signed by Gallatin. Docketed by Brent. For enclosures (docketed by Brent), see n. 1.



   
   Gallatin enclosed a copy of Short to Gallatin, 27 Oct. 1802 (3 pp.), stating that Edmund Randolph had offered him surety for the balance due on the $9,000 Short claimed from the U.S. Short wrote that he had refused the offer but would accept it if it would help secure the amount to the government. He also stated that Pickering had reported on his claim and that Jefferson, who had been his representative, could communicate any information needed. He asked Gallatin to settle his account separately from, and prior to, Randolph’s settlement, and offered to transfer to the government any claim he might have against Randolph. Gallatin also enclosed a copy of his letter to Richard Harrison, 28 Oct. 1802 (1 p.), enclosing Short’s letter and requesting information on the objections to the settlement of Short’s account. Gallatin observed that Short should not have to wait for a settlement of Randolph’s case and asked if Harrison considered “the accounting Officers of this Department, as fully competent to pass the account” or if instructions were needed from himself or JM. Gallatin enclosed a copy of Harrison’s reply of 1 Nov. 1802 (2 pp.), stating that as he had just been apprised of Short’s case, he had no knowledge of the previous objections to payment but understood the principal difficulty to be the crediting of $9,000 to Short in Randolph’s account, which the government had refused for want of vouchers. He thought the State Department should decide whether Short’s account was involved in the suit pending against Randolph. He also noted that though it had not been customary to allow interest in the settlement of specie accounts, the decision to allow Short interest on the $9,000 rested with JM.



   
   For the U.S. government’s suit against Randolph, see Gallatin to JM, 14 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:240 and n. 1).


